DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/525055, filed on 07/29/2019.  
Claims 1-10 are presented for examination, with claims 1, 8, 9 and 10 are being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 07/29/2019 and 12/30/2019 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings do not illustrate the subject matter of this application.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations:  an arrangement for setting …, an arrangement for transmitting …, and an arrangement for checking …, have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, because they use a generic placeholder “an arrangement for” coupled with functional language “configured to”; but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because preamble of the claim recites:  A device, which does not defined in specification; thus, it is unclear the device is a system, a product or data structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent Claim 8 recites, a “computer program equipped”; the claim needs clarification if it is directed to a product or data structure.  If it is a product, it needs to be embodied on a non-transitory media for the program products functionality to be realized. The claim lacks the necessary physical per se, 33 F.3d at 1360, 31 USPQ2d at 1759.  If it is data structure, it is not statutory because it is not capable of causing functional change in the computer [see In re Warmerdam, 33 F.3d 1361,31 USPQ2d 1760 and MPEP § 2106]. 

Independent claim 9 is directed to a “machine-readable storage medium”.  Applicants’ Specification does not define this limitation. Thus, under the claim's broadest reasonable interpretation, the term "machine-readable storage medium" encompasses a transitory signal. Accordingly, claim 9 is directed to non- statutory subject matter and is rejected under 35 U.S.C. § 101. See In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). 

Independent Claim 10 recites, a “device equipped”; however, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Therefore, the claim fails to fall within a statutory category.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8, 9 and 10
             Independent claims 1, 8, 9 and 10 recite:
setting an allocation problem of a multi-dimensional auction as a function of a computing power of the computer network, the allocation problem having a predetermined time complexity; 
transmitting the allocation problem to a service user in the computer network; and 
checking by computation a solution of the allocation problem found by the service user.

The limitations of: setting …, transmitting …, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “a computer program equipped”, “A machine-readable storage medium”, these are generic computer components, nothing in the claim elements preclude the steps from practically being performed in the mind.  The generic computer components under its broadest reasonable interpretation cover performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation of checking … correspond to ideas held ineligible by the courts, such as mathematical concepts; wherein, the checking by computation a solution … is mathematical correlations.   The checking by computation a solution …  therefore, falls within the “Mathematical concepts” grouping of abstract ideas.  
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements, “a computer program equipped”, “A machine-readable storage medium” to perform the setting …, transmitting …, checking …, steps. The computer components in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.


Claims 2-7
The limitations as recited in claims 2-7 are simply describe the concepts of obtaining a proof of work in a computer network.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. Thus, claims 2-7 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  Therefore, the claims cannot provide an inventive concept.  The claims 2-7 are not patent eligible.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al., US 2009/0125432 (hereinafter “Deshpande”).


Regarding claim 1, Deshpande discloses, A method for obtaining a proof of work in a computer network, comprising: 
The system creates a bidder's list of potential agents [interpreted as a multi-dimensional auction] to be invited to submit bids for the problem ticket.  Each agent has a queue associated with the agent, e.g. complexity estimator, deadline calculator, Deshpande: [0008], [0018], [0022], [0024]-[0025], Figs. 1, 2 and 3); 
transmitting the allocation problem to a service user in the computer network (e.g. Bid invitations are sent out to the potential agents.  Potential agents component 315 computes which agents among the entire group of agents 311 may have suitable characteristics to be considered for working on the problem ticket 301.  Once the auction has been set up, or otherwise organized to proceed, the bid invitation component 317 sends a bid invitation broadcast message 323 to all the participating agents 311 describing the problem ticket 301, estimated time to compete the ticket the deadline, and the auction closing time, along with an invitation for the participating agents 311 to submit bids, Deshpande: [0008], [0026]-[0027].  Each potential agent has been interpreted as a service user because each agent has their own queue, Deshpande: [0018], [0022], [0024]-[0025], Figs. 1, 2 and 3); and 
checking by computation a solution of the allocation problem found by the service user (e.g. Assuming that at least one bid is received from the agents 311, the winner determination unit 309 decides the auction winner based on the auction rules which are stored in an auction rules database 321, Deshpande: [0029]).

Regarding claim 2, Deshpande further discloses, wherein the auction is combinational (e.g. the problem tickets may be classified into several levels of severity, with each severity level being associated with a time duration for completing the task of the problem ticket, Deshpande: [0024]).

Regarding claim 3, Deshpande further discloses, wherein the allocation problem is one of: 
made more difficult as needed as a function of the predetermined time complexity, by adding bundles of goods to an order book of the auction (e.g. a ticket queue configured to hold the problems tickets, Deshpande: [0017], [0020] and Figs. 1-2), and 
simplified by combining the bundles of goods (e.g. ticket queue, Deshpande: Figs. 1 and 2).

Regarding claim 4, Deshpande further discloses, wherein the allocation problem is simplified as needed as a function of the predetermined time complexity, by combining bundles of goods in an order book of the auction to form classes (e.g. A problem ticket 301 which is taken for processing by auction house 300 is typically sent to both the deadline calculator 303 and the complexity estimator 305, Deshpande: [0024]-[0025]).

Regarding claim 5, Deshpande further discloses, wherein: 
the auction is multivariate (e.g. multiple service organizations for allocating problem tickets, Deshpande: [0017]), and 
the problem tickets may be classified into several levels of severity, with each severity level being associated with a time duration for completing the task of the problem ticket, Deshpande: [0024]).

Regarding claim 6, Deshpande further discloses, wherein the allocation problem is simplified as needed as a function of the predetermined time complexity, by reducing supplies and demands at random (e.g. In various embodiments the complexity estimator 305 may be programmed with one or more estimating factors such as empirical data of estimates/results, management opinions, efficiency/performance observations, mathematical relationships, or other like types of logic suitable for estimating the time required to solve new incoming tickets 301, Deshpande: [0025]).

Regarding claim 7, Deshpande further discloses, wherein the proof of work is used to build consensus in a distributed ledger (e.g. the service organization responsible for running the call centers generally has a service level agreement (SLA) signed with each client organization that hires them for their services. In the SLA, the problem tickets may be classified into several levels of severity, with each severity level being associated with a time duration for completing the task of the problem ticket, Deshpande: [0024]).



setting an allocation problem of a multi-dimensional auction as a function of a computing power of the computer network, the allocation problem having a predetermined time complexity;
transmitting the allocation problem to a service user in the computer network; and
checking by computation a solution of the allocation problem found by the service user.

Claim 9 recites, A machine-readable storage medium on which a computer program is stored, the computer program being equipped to carry out a method for obtaining a proof of work in a computer network, the method comprising steps are similar to subject matter of claim 1.  Therefore, claim 9 has been rejected by the same reason as discussed in claim 1.

Claim 10 recites, A device equipped to carry out a method for obtaining a proof of work in a computer network, comprising steps are similar to subject matter of claim 1.  Therefore, claim 10 has been rejected by the same reason as discussed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153